Citation Nr: 1704187	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO. 09-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine (a back disability), to include as secondary to a service-connected bilateral foot disability. 

2. Entitlement to service connection for chronic bilateral hip strain (a bilateral hip disability), to include as secondary to a service-connected bilateral foot disability.

3. Entitlement to service connection for bilateral knee DJD (a bilateral knee disability), to include as secondary to a service-connected bilateral foot disability.

4. Entitlement to service connection for right ankle arthritis and chronic bilateral ankle strain (a bilateral ankle disability), to include as secondary to a service-connected bilateral foot disability.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In September 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has a duty to consider all theories of entitlement to the benefit sought that are reasonably raised by the record. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). As discussed below, the Veteran's primary contention is that his current back, hip, knee, and ankle disabilities are due to his service-connected bilateral foot disability. However, at various times during the appeal period, the Veteran has raised alternative theories of entitlement. Therefore, the Board will also address direct and presumptive service connection in the decision below. 


FINDINGS OF FACT

1. The Veteran has a current back disability, diagnosed as DJD and DDD of the lumbar spine; a current bilateral hip disability, diagnosed as chronic bilateral hip strain; a current bilateral knee disability, diagnosed as DJD; and a bilateral ankle disability, diagnosed as right ankle arthritis and chronic bilateral ankle strain. 

2. The Veteran's current back, hip, knee, and ankle disabilities did not have their onset during active service; symptoms of the current back, knee, and ankle disabilities were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation; and the Veteran's current back, hip, knee, and ankle disabilities are not etiologically related to active service.

3. The Veteran's back, hip, knee, and ankle disabilities are not proximately due to, or aggravated by, his service-connected bilateral foot disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability, to include as secondary to the service-connected bilateral foot disability, have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a bilateral hip disability, to include as secondary to the service-connected bilateral foot disability, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 1153(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. The criteria for service connection for a bilateral knee disability, to include as secondary to the service-connected bilateral foot disability, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria for service connection for a bilateral ankle disability, to include as secondary to the service-connected bilateral foot disability, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 



VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in September 2007 and November 2012, prior to the initial adjudication of the claims. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. These notice letters also provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection on a secondary basis, and addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the April 2015 Board hearing.

The Veteran was afforded VA examinations in January 2013, August 2014, and March 2016. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Back, Hip, Knee, and Ankle Disabilities

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Degenerative joint disease, as arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). In contrast, degenerative disc disease and muscular 

strains are not considered "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these conditions do not apply. Walker, 708 F.3d 1331. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as DJD, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). In this regard, the Veteran is service-connected for a bilateral foot disability, diagnosed as bilateral hallux valgus, status-post surgical repair, with DJD of the first metatarsophalangeal joint and plantar fibromatosis. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a 

factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current back disability. Following examination in March 2016, the VA examiner diagnosed DDD of the lumbar spine. In addition, the January 2013 VA examiner noted mild degenerative changes in the lumbar spine. While the January 2013 VA examiner noted no current symptoms, the March 2016 VA examiner noted near-daily pain and stiffness that limits strenuous lifting, pushing, and pulling. 

The Veteran has a current bilateral hip disability. Following examination in March 2016, the VA examiner diagnosed chronic bilateral hip strain. The VA examiner noted near-daily bilateral groin pain that limits running, prolonged walking, and prolonged standing. 

The Veteran has a current bilateral knee disability. Following examination in March 2016, the VA examiner diagnosed bilateral knee DJD. See also January 2013 VA Examination Report; August 2014 VA Examination Report. The VA examiner noted near-daily bilateral knee pain that limits running, prolonged walking, and prolonged standing.

The Veteran has a current bilateral ankle disability. Following examination in March 2016, the VA examiner diagnosed chronic bilateral ankle strain. The VA examiner noted constant bilateral ankle pain that limits stair negotiation, running, prolonged walking, and prolonged standing. It is unclear, however, whether the Veteran's demonstrates degenerative arthritis in the right ankle. Specifically, a March 2012 private treatment record provides a diagnosis of right ankle and 

midfoot arthritis, but contains no contemporaneous ankle X-ray report. While the March 2016 VA examiner did not diagnose arthritis, X-rays were not obtained in connection with the VA examination and no X-rays were available for the VA examiner to review. Therefore, despite no objective evidence of record documenting arthritis in the right ankle joint, in resolving all reasonable doubt in favor of the Veteran, the Board will proceed with consideration of the bilateral ankle disability claim as including right ankle arthritis. 

The preponderance of the evidence is against a finding that the Veteran's back, hip, knee, and ankle disabilities began during service or that he otherwise experienced chronic symptoms of these disabilities during service. The preponderance of the evidence is also against a finding that symptoms of the back, knee, and ankle disabilities manifested to a compensable degree within one year of service or were continuous since service separation. Further, the preponderance of the evidence is against a finding that the Veteran's disabilities are otherwise related to active service. Finally, the preponderance of the evidence is against a finding that the Veteran's disabilities are proximately due to or aggravated by his service-connected foot disability. 

Service medical records do not reflect any diagnosis of or treatment for any of the claimed disabilities. In the March 1993 service separation examination report, the service physician noted a normal lower extremity examination. The service physician noted an abnormal spinal examination, but noted only a cervical spine diagnosis. The service physician provided no diagnosis, disability, or defect relating to the low back, hips, knees, or ankles. In the accompanying Report of Medical History form, the Veteran specified denied currently experiencing, or ever having recurrent back pain, and a "trick" or locked knee. 

A September 2005 post-service Army physical therapy treatment record reflects that in June 2005, the Veteran reported an onset of bilateral knee pain after playing golf. By September, the Veteran reported walking without pain, but having residual pain with walking up stairs or walking up hill. 

In a July 2007 statement, the Veteran claimed entitlement to service connection for lower back and bilateral knee conditions "secondary to his current service[-]connected issues."

A February 2008 private treatment record reflects that the Veteran reported bilateral knee pain, bilateral ankle pain, and bilateral feet pain; the Veteran denied a specific injury to his knees. The private physician noted moderate left and mild right tricompartmental DJD with degenerative medial meniscus tears in both knees. The private physician also noted minimal to mild spurring in the ankle joints without significant arthritis or effusion. The private physician did not provide an opinion regarding the etiology of the bilateral knee or ankle symptoms. 

In the July 2008 Notice of Disagreement, the Veteran specifically indicated that he was claiming entitlement to service connection for a lower back condition, bilateral hip condition, bilateral knee condition, and a bilateral ankle condition "as related to [his] service related feet problems." The Veteran indicated that his contention "is that over the years [his] feet problems [have] caused a misalignment of the bones and joint, ... which in turn has led to the current arthritis and pain" he experiences. 

In the March 2009 Substantive Appeal (VA Form 9), the Veteran indicated that the low back and bilateral knee conditions should be service connected as secondary to the bilateral foot disability. He specifically indicated that this problem "never [affected] him until his service[-]related feet conditions increased in severity. 

A March 2012 private treatment record reflects that the Veteran reported bilateral knee pain due to DJD. The private physician indicated that the Veteran "is having trouble getting the VA to agree that the feet and knee problems are related[,] but has only seen a podiatrist at the VA and not an orthopedist. The private physician, an orthopedist, made no opinion relating the Veteran's bilateral knee complaints to his feet disability. 

In an April 2012 private treatment record, the Veteran reported bilateral knee pain as beginning in 2003 or 2004. The Veteran reported no known injury, but attributed his symptoms to 25 years serving in the military. 

A May 2012 private treatment record reflects that the Veteran reported "bilateral ankle pain that has been present for years." Following examination, the private podiatrist diagnosed right ankle and midfoot arthritis and left ankle sinus tarsi syndrome. 

Upon VA examination in January 2013 for the back disability, the VA examiner diagnosed mild degenerative changes of the lumbar spine without symptoms. The Veteran reported bilateral groin pain and indicated that the symptoms of "back pain" were actually symptoms of a hip condition. Following examination, the VA examiner indicated that the Veteran did not demonstrate a current disability as the Veteran did not report lumbar symptoms or functional impairment. 

Upon VA examination in January 2013 for the bilateral knee disability, the VA examiner diagnosed bilateral DJD. While the Veteran indicated he was seeking service connection as secondary to the feet disability, following examination, the VA examiner opined that the bilateral knee disability was less likely than not incurred during service. As rationale, however, the VA examiner discussed only the theory of secondary service connection. Specifically, he noted that the Veteran's degree of DJD in both knees is reasonable given his age and physical activity. The VA examiner added that the Veteran's "bilateral foot condition did not likely contribute to the development of mild to moderate degenerative changes in both knees."

In the June 2013 Notice of Disagreement, the Veteran indicated that his bilateral hip and ankle conditions were secondary issues due to his bilateral foot condition. The Veteran indicated that "due to the non-care of his feet, both his ankles and hips were directly" affected.

Upon VA examination in August 2014, the Veteran reported being diagnosed with a knee ligament strain in 1994 or 1995, but received no treatment. He then reported that in December 2000, following a round of golf, his knee would not support him, which prompted him to seek treatment in 2001; he reported a progressive worsening since 2001. Following examination, the VA examiner diagnosed bilateral patellofemoral pain syndrome with mild DJD. The VA examiner opined that it is less likely than not that the Veteran's current bilateral knee disability is aggravated by his bilateral foot disability. As rationale, the VA examiner noted "no evidence of any compensatory mechanics associated with his feet. ... He has no malalignment at the knee joint and had normal [body] mechanics associated with his feet with standing on his toes[,] walking back on his heels[,] or performing a squat." In conclusion, the VA examiner indicated that he was "unable to link the current bilateral knee complaints to his bilateral foot service[-]connected conditions [whether] secondarily or by aggravation." 

In an October 2014 statement, the Veteran argued that "VA did not take into consideration the amount of years of service, problems with his service connected feet and the gait being off due to his feet. If the gait is off, it will affect the knees, hips and back."

During the April 2015 Board hearing, the Veteran testified that his back, hip, knee, and ankle disabilities are all the result of the service-connected bilateral foot disability: "the feet issues went into my ankles and the ankles kind of came up to the knees and I'm feeling pain in my hips." See Hearing Transcript p. 11. The Veteran indicated that he began to notice "deterioration" in his legs beginning in 1995 when he was playing golf almost every evening after work. The Veteran reported progressive deterioration until 2000 when he was unable to walk up stairs.

Upon VA examination in March 2016, the Veteran reported that in approximately 1994, he began to experience stiffness in his ankles following 45 minutes of exercise; the symptoms gradually progressed to include pain, and moved up the lower extremities, affecting the knees, hips, and back. Specific to his bilateral foot disability, the Veteran reported pain since 1992, but "he does not remember ever having a limp except for a few weeks or so after [each of three] foot surgeries." The Veteran reported that in 1998, his job became more physical in nature, requiring a lot of traveling and carrying heavy equipment. 



Regarding direct service connection, the VA examiner opined that the Veteran's disabilities were less likely than not incurred in or caused by service. As rationale, the VA examiner noted that the Veteran did not report back, hip, knee, or ankle injuries or symptoms during service. The VA examiner added that "all of [the Veteran's] conditions are deemed to be degenerative in nature ... [with] multiple potential risk factors ... including age, obesity, genetic factors, history of trauma[,] and occupation." The VA examiner concluded that "although the veteran served for 25 [years], I do not find sufficient evidence in the available record to indicate that these conditions are at least as likely as not due to his service."

Regarding secondary service connection, the VA examiner opined that the Veteran's disabilities were less likely than not proximately due to or aggravated by the service-connected bilateral foot disability. The VA examiner provided:

As opposed to the commonly-held idea that "favoring one leg" causes orthopedic conditions in other parts of the body, I find no clear evidence from review of orthopedic literature to suggest that a disability of one lower extremity would have any significant impact on the joints of the same or opposite limb or the back unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than [five centimeters] so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp). In addition, in order for this type of gait to have [an] impact on other areas of the body, it is likely that the abnormal gait or limp would need to be present over an extended period of time.

The VA examiner added that he did "not find sufficient evidence of a moderate or severe, lurching-type limp." The VA examiner further opined that the Veteran's "degenerative musculoskeletal conditions are most likely due to a combination of the accepted risk factors for causation and aggravation of these conditions (primarily age, obesity, genetic factors[,] and occupation)." The VA examiner cited to two medical research resources in support of the opinions. 

Given the above, the preponderance of the evidence is against a finding that the Veteran's current back, hip, knee, and ankle disabilities were incurred in, or are otherwise related to, his active service. Service medical records do not reflect any diagnosis of or treatment for any of the claimed disabilities; the Veteran has not claimed that he experienced injuries or symptoms related to his back, hips, knees, or ankles during service. 

In addition, while the Veteran has current diagnoses of arthritis in the back, knees, and right ankle, the first documentation of arthritis in any of these joints is found in a February 2008 private treatment record, which documented DJD of both knees. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). Therefore, symptoms of the Veteran's back, knee, and ankle disabilities did not manifest to a compensable degree within one year of discharge from service and were not continuous since service.

The Veteran's primary contention is that he developed back, hip, knee, and ankle disabilities as the result of his bilateral foot disability. Specifically, the Veteran contends that his bilateral foot disability caused an altered gait or otherwise altered his biomechanics, such that increased stresses were placed on his more proximal joints, leading to his current disabilities. As described by the Veteran in several statements in support of the appeal, during several VA examinations, and during the April 2015 Board hearing, the Veteran first began to experience stiffness in his ankles, which developed into pain, and then progressed to his knees, his hips, and his back. The Veteran's timeline of his symptoms has varied in these various statements, but the pattern has been consistent. 

Following examination in March 2016, however, the VA examiner thoroughly discussed the Veteran's contentions. The VA examiner, in consideration of the contentions, examination of the Veteran, and medical research, opined that the Veteran's claimed disabilities were not likely caused or aggravated by an altered gait or altered biomechanics. The VA examiner found a lack of sufficient evidence indicating significant gait deviations or limping that could result in increased stress of proximal or contralateral joints. In contrast, the VA examiner opined that the Veteran's degenerative musculoskeletal conditions were likely the result of multiple risk factors, including age, genetic factors, and occupation. The March 2016 VA examiner's opinion is consistent with the opinion of the January 2013 VA examiner, who opined that the degree of DJD in the Veteran's knees was reasonable given his age and physical activity. The March 2016 VA examiner's opinion is also consistent with the findings of the August 2014 VA examiner, who found "no evidence of any compensatory mechanics associated with his feet," including no malalignment at the knee joint and normal functional body mechanics. 

The Veteran is competent to report symptoms of musculoskeletal pain that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of his current orthopedic disabilities due to the medical complexity of the matters involved. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Musculoskeletal diseases, such as DDD, DJD, and chronic strains, require specialized training for determinations as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service or his bilateral foot disability. Consequently, his statements regarding nexus are of no probative value. 

Together, the VA examiners provided medical opinions that weigh against the Veteran's claims. The opinions are competent and probative evidence. The VA examiners reviewed the claims file, interviewed the Veteran, performed appropriate examinations, and provided medical opinions supported by well-reasoned rationale. There are no conflicting competent medical opinions of record. See also Board Hearing Transcript pp. 13-14. 




As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of his back, knee, and ankle disabilities in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for the claimed back, knee, and ankle disabilities may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's back, hip, knee, and ankle disabilities to either his active service or his service-connected bilateral foot disability, the Board finds that the back, hip, knee, and ankle disabilities were not incurred during service, are not etiologically related to service, and are not caused or aggravated by the service-connected bilateral foot disability. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

(ORDER ON NEXT PAGE)








ORDER 

Service connection for a back disability, to include as secondary to the bilateral foot disability is denied. 

Service connection for a bilateral hip disability, to include as secondary to the bilateral foot disability is denied. 

Service connection for a bilateral knee disability, to include as secondary to the bilateral foot disability is denied. 

Service connection for a bilateral ankle disability, to include as secondary to the bilateral foot disability is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


